 
 
I 
108th CONGRESS
2d Session
H. R. 3943 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Crane (for himself, Ms. McCollum, Mr. Houghton, Mr. Dooley of California, Mr. Weller, Mr. Case, Mr. Kolbe, Mr. Evans, Mr. Pitts, Mr. Crowley, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend nondiscriminatory treatment (normal trade relations treatment) to the products of Laos. 
 
 
1.Extension of normal trade relations to Laos 
(a)FindingsCongress finds that— 
(1)the Lao People's Democratic Republic is pursuing a broad policy of adopting market-based reforms to enhance its economic competitiveness and achieve an attractive climate for investment; 
(2)extension of normal trade relations treatment would assist the Lao People's Democratic Republic in developing its economy based on free market principles and becoming competitive in the global marketplace; 
(3)establishing normal commercial relations on a reciprocal basis with the Lao People's Democratic Republic will promote United States exports to the rapidly growing southeast Asian region and expand opportunities for United States business and investment in the Lao People's Democratic Republic economy; 
(4)United States and Laotian commercial interests would benefit from the bilateral trade agreement between the United States and the Lao People's Democratic Republic, signed in 2003, providing for market access and the protection of intellectual property rights; 
(5)the Lao People's Democratic Republic has taken cooperative steps with the United States in the global war on terrorism, combating the trafficking of narcotics, and the accounting for American servicemen and civilians still missing from the Vietnam war; and 
(6)expanding bilateral trade relations that include a commercial agreement may promote further progress by the Lao People's Democratic Republic on human rights, religious tolerance, democratic rule, and transparency, and assist that country in adopting regional and world trading rules and principles. 
(b)Extension of nondiscriminatory treatment to the products of the Lao People's Democratic Republic 
(1)Harmonized Tariff Schedule amendmentGeneral note 3(b) of the Harmonized Tariff Schedule of the United States is amended by striking Laos. 
(2)Effective dateThe amendment made by paragraph (1) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the effective date of a notice published in the Federal Register by the United States Trade Representative that a trade agreement obligating reciprocal most-favored-nation treatment between the Lao People's Democratic Republic and the United States has entered into force.  
 
